 
Signature Exploration & Production Corp.
 
5401 S. Kirkman Road Suite 310
Orlando, Florida 32819



February 3, 2009
 
Joel Silver
Marc Casteel
P.O. Box 61081
Las Vegas, Nevada 89160


Re: Letter of Intent to establish a business relationship with Phoenix Energy


Gentlemen:
 
I enjoyed the opportunity to meet with you and discuss your company’s future
plans and the possibility that a business relationship could be established
between Phoenix Energy and Signature Exploration & Production Corp. You have
some very interesting opportunities that are very attractive.  I believe that we
have a unique opportunity to do something that would generate superior returns.
Signature Exploration & Production would like to take the next step and commence
due diligence to see if we can negotiate a deal mutually acceptable to both of
us that would permit us all to come together.
 
To that end, I have prepared this preliminary, letter of intent (this “Letter of
Intent”) to record the mutual understanding and intent of Signature Exploration
& Production Corp.(“SXLP”) and Phoenix Energy (“PE”), concerning the proposed
business relationship.
 
1.           Overview of Relationship.  The parties anticipate that SXLP will
invest up to $30,000 USD. These funds will be first utilized for the 3-D seismic
studies on the property identified as the Nettie Rhodes Lease in the M. Casteel
Oil & Gas Exploration Project 2006-A and any remaining funds are to be used for
expenses related to the Nettie Rhodes Lease in the M. Casteel Oil & Gas
Exploration Project 2006-A. SXLP will receive a 30% ownership interest in the
Nettie Rhodes Lease as consideration for this investment. Mark Casteel and Joel
Silver will maintain a 30% ownership interest in the Nettie Rhodes Lease for the
expenditures and efforts to date. It is expected that an additional investment
of approximately $1.5 million USD will be required to drill and complete the
single well utilizing horizontal drilling technologies on the Nettie Rhodes
Lease. The $1.5 million additional investment will represent the balance of the
ownership in the Nettie Rhodes Lease. An AFE will be produced by Phoenix Energy
for the initial well to be drilled on the Nettie Rhodes Lease. Once accepted,
the drilling operations for the initial well will begin as soon as practical
upon funding for the initial well. If the first well is not completed or deemed
not commercially viable, there will be no commitment to drill additional wells
on the Nettie Rhodes lease. All subsequent drills will be reviewed and
determinations made in concert with management of Phoenix and SXLP on the
subsequent wells to be drilled. The parties recognize that the structure of the
relationship is subject to continuing review and analysis and that it may be
necessary or appropriate to amend the structure of the relationship as a result
of tax, accounting or other considerations, as may be mutually agreed by the
Parties.  The parties also recognize that an alternative transaction structure
may necessitate changes in ownership and other terms of the relationship.  The
term “Agreement” and related defined terms shall be deemed modified herein as
appropriate to reflect such mutually agreed upon alternative structure.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Additional Leases and Prospects.  Phoenix Energy will immediately
commence activities to pursue the additional leases identified as the Donnell
Lease, The Moreland Lease and the Rhodes Lease. SXLP will act as co-operators
with Phoenix Energy on all prospects held or acquired by Phoenix Energy as long
as SXLP is an investor in said lease. The business structure between Phoenix
Energy and SXLP will be structured according to the same structure as the Nettie
Rhodes Lease on all additional leases. The basic structure indicating that
Phoenix and SXLP will have identical rights and ownership on a ground floor,
non-promoted basis.
 
3.           Due Diligence.  From time to time upon the reasonable request of
either Party, the Party shall, and shall cause each of its officers, employees,
agents, accountants and counsel to (a) afford the officers, employees, agents,
accountants, counsel, other representatives and prospective financing sources of
the other Party full access to the offices, properties, plants, other
facilities, books and records, officers, directors, employees, agents,
accountants and counsel of the Party and (b) furnish to the officers, employees,
agents, accountants, counsel and prospective financing sources of the Parties
such additional financial and operating data and other information regarding the
business, operations, assets, liabilities and financial condition of the Party.
 
4.           Exclusivity.  From the date of this Letter of Intent through the
earlier of (i) the execution of the Agreement and (ii) the termination of this
Letter of Intent, Phoenix Energy nor any of its affiliates nor any of its or
their respective officers, employees, directors, agents or other representatives
will (a) solicit, initiate, encourage or accept any other inquiries, proposals
or offers from any Person (as defined below) (x) relating to any acquisition or
purchase of all or any portion of the Nettie Rhodes Lease, the Donnell Lease,
the Moreland Lease, and the Rhodes Lease (y) to enter into any merger,
recapitalization, reorganization, joint venture or other business combination
with the  or any of its subsidiaries or (z) to enter into any other
extraordinary business transaction involving or otherwise relating to Phoenix
Energy or any of its subsidiaries (any of the transactions described in clauses
(x), (y) and (z) being referred to herein as a “Business Combination”) or (b)
participate in any discussions, conversations, negotiations or other
communications with any other Person regarding, or furnish to any other Person
any information with respect to, or otherwise cooperate in any way, assist or
participate in, facilitate or encourage any effort or attempt by any other
Person to seek to do any of the foregoing.  Phoenix Energy immediately shall
cease and cause to be terminated all existing discussions, conversations,
negotiations and other communications with any Persons conducted heretofore with
respect to any of the foregoing.
 
As used in this Letter of Intent, “Person” means any individual, partnership,
firm, corporation, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Securities Exchange Act of
1934, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Disclosure.  No party to this Letter of Intent shall make, or cause
to be made, any press release or public announcement in respect of this Letter
of Intent or the transactions contemplated hereby or otherwise communicate with
news media without the prior consent of the other party, except as may be
otherwise required by applicable law or regulation, by any authorized
administrative or governmental agency or pursuant to applicable requirements of
any listing agreement with or the rules of any applicable securities
exchange.  The parties shall cooperate as to the timing and contents of any such
press releases or public announcements.
 
6.           Reimbursement of Expenses.  The parties agree that each shall bear
their own expenses associated with this Letter of Intent and the establishment
of the relationship.
 
7.           Termination.  This Letter of Intent may be terminated:
 
(i)           by mutual consent of the Parties; or
 
(ii)          by the Parties if the Agreement is not executed and delivered on
or prior to April 30, 2009.
 
8.           Intentions of the Parties.  This Letter of Intent constitutes only
a preliminary, non-binding statement of the intentions of the parties, does not
contain all matters upon which agreement must be reached for the relationship to
be consummated and, except as specified in the last sentence of this paragraph,
creates no legal obligations on the part of any party hereto.  A binding
commitment with respect to the relationship will result only from the execution
of the Agreement.  It is understood that (a) this Letter of Intent does not
constitute an obligation or commitment of any party to enter into the Agreement,
(b) any obligations or commitments to proceed with the relationship shall be
contained only in the Agreement and (c) the execution, delivery and performance
of the Agreement will require the approval of the boards of directors of each
Party.  Notwithstanding the foregoing, the provisions of paragraphs 2 through 8
hereof will be fully binding upon the execution hereof.
 
9.           Tax Treatment and Tax Structure.  Notwithstanding anything herein
to the contrary, each party (and its representatives, agents and employees) may
consult any tax advisor regarding the tax treatment and tax structure of the
transactions contemplated hereby and , from and after the date of execution of
an agreement to enter into the transactions (or, if earlier, the date of public
announcement of such an agreement, or public announcement of discussions between
the parties relating to the transactions), may disclose to any person, without
limitation of any kind, the tax treatment and tax structure of the transactions
and all materials (including opinions or other tax analyses) that are provided
relating to such treatment or structure.
 
8.           Assignment.  This Letter of Intent may not be assigned by operation
of law or otherwise without the express written consent of the Parties (which
consent may be granted or withheld in the sole discretion of either Party);
 
9.           No Third Party Beneficiaries.  This Letter of Intent shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Letter of Intent.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Entire Agreement.  This Letter of Intent constitutes the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and undertakings, both written and oral,
between the Parties with respect to the subject matter hereof.
 
11.           Amendment.  This Letter of Intent may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Parties
or (b) by a waiver pursuant to Section 15 below.
 
12.           Waiver.  Either party to this Letter of Intent may (a) extend the
time for the performance of any obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein.  Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby.  Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Letter of Intent.  The failure of any party to assert any of its rights
hereunder shall not constitute a waiver of any such rights.
 
13.           Severability.  If any term or other provision of this Letter of
Intent is invalid, illegal or incapable of being enforced by any law or public
policy, all other terms and provisions of this Letter of Intent shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Letter of Intent is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this Letter
of Intent so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Letter of Intent are consummated as originally contemplated to the greatest
extent possible.
 
14.           Counterparts.  This Letter of Intent may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
 
15.           Governing Law.  This Letter of Intent shall be governed by, and
construed in accordance with, the laws of the State of Florida applicable to
contracts executed in and to be performed in that State.  Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Florida and of the United
States, in each case located in the County of Orange, for any litigation arising
out of or relating to this Letter of Intent (and agrees not to commence any
litigation relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in this Letter of Intent shall be effective
service of process for any litigation brought against it in any such
court.  Each of the parties hereto hereby irrevocably and unconditionally waives
any objection to the laying of venue of any litigation arising out of this
Letter of Intent in the courts of the State of Florida or the United States, in
each case located in the County of Seminole, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.
 
 
4

--------------------------------------------------------------------------------

 
 
16.           Waiver of Jury Trial.  Each of the parties hereto hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement.  Each of the parties hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (b) acknowledges that it and the other
party hereto have been induced to enter into this Agreement and the transactions
contemplated by this Agreement, as applicable, by, among other things, the
mutual waivers and certifications in this Section 19.
 
If you agree to work with us toward a definitive Agreement in accordance with
the terms set forth in this Letter of Intent, please indicate your acceptance by
signing in the space provided below.  We look forward to working with you toward
the completion of a mutually beneficial transaction.
 

 
Very truly yours,
     
Signature Exploration & Production Corp.
     
By
/s/ Steven Weldon
   
 Name:  Steven Weldon, CFO

 
Agreed and accepted as of
the date first written above:
 
Phoenix Energy
 
By
/s/ Mark Casteel
 
 
 Name: Mark Casteel
   
By
/s/ Joel Silver
   
 Name: Joel Silver

 
 
5

--------------------------------------------------------------------------------

 